[Cite as State v. Martin, 2022-Ohio-2372.]




                            IN THE COURT OF APPEALS
                   FIRST APPELLATE DISTRICT OF OHIO
                             HAMILTON COUNTY, OHIO



 STATE OF OHIO,                              :         APPEAL NO. C-210644
                                                       TRIAL NO. B-1402350
         Plaintiff-Appellee,                 :

   vs.                                       :              O P I N I O N.

 RONALD MARTIN,                              :

       Defendant-Appellant.                  :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: July 8, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Keith Sauter, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Ronald Martin, pro se.
                   OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

       {¶1}    Petitioner-appellant Ronald Martin appeals the Hamilton County

Common Pleas Court’s judgment denying his petition under R.C. 2953.21 et seq. for

postconviction relief and his motion for a new trial. Upon our determination that the

trial court had no jurisdiction to entertain the petition or the new-trial motion, we

affirm the judgment as modified to dismiss the petition and the new-trial motion.

       {¶2}    In 2014, following a bench trial, Martin was convicted of the rape and

kidnapping of a child-victim and sentenced to an aggregate prison term of 40 years to

life. We affirmed his convictions and sentence on appeal. State v. Martin, 1st Dist.

Hamilton No. C-150054, 2016-Ohio-802. In holding that his conviction for rape was

supported with sufficient evidence and not against the weight of the evidence, we held

that “in light of the fact that Martin admitted to the conduct, and his version of events

was corroborated by the victim and by the video surveillance evidence, the trial court

did not err by failing to consider the lack of DNA evidence dispositive.” Id. at ¶ 22.

       {¶3}    In 2020, Martin filed his petition for postconviction relief in the trial

court. He argued that his petition was untimely because he had to request, from his

attorney, a copy of the “Official Crime Laboratory Report,” which set forth the results

of the DNA testing performed during the investigation of the crimes. The laboratory

report stated that Martin’s DNA was not found on the victim’s clothing and that the

other DNA-profile found on the clothing (not the victim’s) was “not suitable for entry

into the CODIS database.” Martin contends in his first postconviction claim that given

the results of the laboratory report, his trial counsel was ineffective by failing to discuss

this report at trial or submitting it into evidence. In his second claim, he contends that

the police investigation was “shoddy” because despite the laboratory report showing

his DNA-profile was not found on the victim’s clothing, the police had failed to

question known sex offenders living near the location where the crime had occurred.




                                                 2
                    OHIO FIRST DISTRICT COURT OF APPEALS



        {¶4}    In August 2021, Martin filed a motion for a new trial on the grounds of

irregularity in the proceedings, which prevented him from having a fair trial. He

argued that the laboratory report, which indicates a lack of DNA evidence connecting

him to the charged offenses, demonstrates his actual innocence.1

        {¶5}    The trial court denied both the petition for postconviction relief and the

motion for a new trial. Martin now appeals from that judgment raising two

assignments of error. Under those assignments, he argues the trial court erred by

denying his petition and new-trial motion where he demonstrated that he had been

denied a fair trial due to ineffective assistance of counsel and the state’s suppression

of a “shoddy” police investigation.

                          No Jurisdiction to Entertain the Petition

        {¶6}    Martin filed his postconviction petition well after the time prescribed by

R.C. 2953.21(A)(2) had expired. A trial court may entertain a late postconviction

petition only if the petition satisfies the jurisdictional requirements of R.C.

2953.23(A)(1) or (A)(2). The petition must show either that the petitioner was

unavoidably prevented from timely discovering the facts upon which the

postconviction claims depend, or that the postconviction claims are predicated upon

a new and retrospectively applicable right recognized by the United States Supreme

Court since the time for filing the petition had expired. R.C. 2953.23(A)(1)(a). And the

petitioner must show “by clear and convincing evidence that, but for constitutional

error at trial, no reasonable factfinder would have found the petitioner guilty of the

offense of which the petitioner was convicted * * *.” R.C. 2953.23(A)(1)(b). The

petitioner may also show he or she was convicted of a felony, had postconviction DNA

testing performed, and the results of that testing establish by clear and convincing


1Martin states that he had moved for a new trial in May 2020, and submitted a file-stamped copy
of the new-trial motion dated May 8, 2020. But that motion was never docketed in the trial court’s
journal. Nevertheless, it is similar, if not identical, to the 2021 motion and that motion was
considered by the trial court.


                                                    3
                  OHIO FIRST DISTRICT COURT OF APPEALS



evidence actual innocence of the felony offense. R.C. 2953.23(A)(2). If the petitioner

does not satisfy either of those jurisdictional requirements, the petition is subject to

dismissal without a hearing. See R.C. 2953.21(D) and (F) and 2953.23(A).

       {¶7}   Martin has not satisfied the jurisdictional requirements of R.C.

2953.23(A)(2) because he did not have postconviction DNA testing performed. Nor

has he satisfied the jurisdictional requirements under R.C. 2953.23(A)(1). Martin has

not demonstrated that he was unavoidably prevented from discovering the laboratory

report. The record demonstrates that (1) Martin’s trial counsel received the report

prior to trial; (2) the report was admitted as an exhibit at trial; and (3) trial counsel

argued that the laboratory report demonstrated that Martin was not guilty of rape

because his DNA-profile was not found on the victim’s clothing. Although Martin

argues that he had to contact his counsel to get a copy of the laboratory report, he had

ample time to do so within the year after his conviction. Further, Martin cannot show

that but for constitutional error at trial, no reasonable factfinder would have found

him guilty of the charged offenses. The trial court considered the laboratory report

and still found him guilty due to his confession and the victim’s testimony.

       {¶8}   Because Martin’s late postconviction petition did not satisfy R.C.

2953.23’s jurisdictional standards, we hold that the trial court properly declined to

entertain the petition. Because the trial court had no jurisdiction to entertain the

petition, the petition was subject to dismissal without an evidentiary hearing. See R.C.

2953.21(D) and 2953.23(A).




                 No Jurisdiction to Entertain the New-Trial Motion

       {¶9}   A new-trial motion on the grounds of an “irregularity in the

proceedings” must be filed within 14 days of the verdict. If not filed within the

applicable time frame, the new-trial motion may be filed within seven days after the


                                               4
                  OHIO FIRST DISTRICT COURT OF APPEALS



granting of leave to file a new-trial motion. Crim.R. 33(B). Here, Martin never moved

for leave to file his motion. Therefore, because Martin did not comply with Crim.R.

33(B), the new-trial motion was not properly before the court. State v. Howard, 1st

Dist. Hamilton No. C-210285, 2022-Ohio-2159, ¶ 23. Accordingly, we hold that the

trial court properly declined to entertain the motion.

                                        Conclusion

       {¶10} Because the trial court had no jurisdiction to entertain the petition or

the motion, both were subject to dismissal.       We, therefore, modify the court’s

judgment denying the petition and motion to reflect their dismissal. See App.R.

12(A)(1)(a). The judgment of the trial court is affirmed as modified.

                                                         Judgment affirmed as modified.



MYERS, P.J., and BOCK, J., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                              5